NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 7 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10378

                Plaintiff-Appellee,             D.C. Nos.
                                                3:18-cr-00310-EMC-1
 v.                                             3:18-cr-00310-EMC

LAWRENCE J. GERRANS, AKA Larry
Gerrans,                                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                     Argued and Submitted October 19, 2021
                           San Francisco, California

Before: WATFORD and HURWITZ, Circuit Judges, and BAKER, ** International
Trade Judge.
Partial Concurrence and Partial Dissent by Judge BAKER.

      Lawrence Gerrans challenges his convictions and sentence for six counts of

financial crimes (wire fraud and money laundering), three counts of making false



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable M. Miller Baker, Judge for the United States Court of
International Trade, sitting by designation.
                                                                        Page 2 of 6

statements to the FBI, and three counts of post-release misconduct (contempt of

court, witness intimidation, and obstruction of justice). We affirm.

      1. The government introduced sufficient evidence to support the false

statement convictions (Counts 7–9). Chris Gerrans testified that Gerrans instructed

him to create the Halo invoices, dated January through March 2010, years after

Gerrans and his wife supposedly completed work for Sanovas. However, signed

statements that the couple submitted during their bankruptcy proceedings indicated

that, as of April 2010, Sanovas was not a source of income for them. Considering

the contradiction between those statements and the Halo invoices, as well as the

unusual circumstances under which Chris created the invoices, a rational jury

could infer that the invoices were falsified.

      Regarding the March 2015 promissory note from Gerrans to Hartford

Legend, the government’s evidence established that no such loan was recorded on

the house’s title. The government also introduced evidence establishing that when

Gerrans applied for a mortgage on the house in December 2015, his submissions to

the bank indicated that there were no open loans against the property. A rational

jury could infer from this evidence, and the fact that Hartford Legend was

established in February 2015 and never filed any tax returns, that the promissory

note did not reflect a real loan and thus had been falsified.
                                                                          Page 3 of 6

      Based on all of the evidence presented at trial, a rational jury could also

conclude that Gerrans acted knowingly and deliberately when he presented the

falsified invoices and promissory note to the FBI during its 2017 investigation.

      2. The government introduced sufficient evidence to support the post-

release misconduct convictions (Counts 10–12). The jury was entitled to credit

testimony from Chris Gerrans and Ryan Swisher about the argument at the storage

facility, which both witnesses characterized as being about Gerrans’s criminal

proceedings. Both witnesses also described Gerrans’s physical aggression toward

his brother, and a rational jury could have inferred from their accounts that Gerrans

was acting with an intent to influence Chris’s testimony. Moreover, the three post-

release misconduct counts were predicated on more than just the storage facility

incident. Chris Gerrans also testified about other conversations in which Gerrans

raised the charges pending against him, and the government introduced the burner

phone that Gerrans gave to Chris to facilitate clandestine communications between

them after the district court had ordered Gerrans not to discuss the case with Chris.

      3. We agree with the district court that our decision in United States v.

Miller, 953 F.3d 1095 (9th Cir. 2020), does not require a new trial on the financial

crimes (Counts 1–6). Because Gerrans did not object to the challenged intent

instruction during trial, we review only for plain error. See United States v.

Moreland, 622 F.3d 1147, 1165–66 (9th Cir. 2010). The erroneous intent
                                                                           Page 4 of 6

instruction did not affect Gerrans’s substantial rights for the same reason it did not

warrant a new trial in Miller: The error was rendered harmless by another

instruction requiring the jury to find that Gerrans knowingly engaged in a scheme

to defraud or obtain money or property by dishonest means. See Miller, 953 F.3d

at 1101–03. That second instruction ensured that the jury would not have

convicted Gerrans of wire fraud unless it found that he intentionally cheated

Sanovas of funds.

      Gerrans argues that his lawyer failed to present evidence showing that he

believed he was entitled to the money he took from Sanovas. Those arguments,

while relevant to his ineffective assistance of counsel claims, do not show that the

jury could have convicted Gerrans without finding that he intended to cheat.

      4. We decline to resolve Gerrans’s claims for ineffective assistance of

counsel. The record as it stands now does not contain evidence establishing that

his trial counsel’s performance fell below an objectively reasonable standard or

that Gerrans was prejudiced by any alleged deficiency. See Strickland v.

Washington, 466 U.S. 668, 688, 692 (1984). We therefore adhere to our usual

practice of deferring resolution of these claims until post-conviction proceedings.

See United States v. Lillard, 354 F.3d 850, 856 (9th Cir. 2003). Nothing in our

decision precludes Gerrans from conducting additional investigation and asserting

his ineffective assistance claims in a 28 U.S.C. § 2255 motion.
                                                                           Page 5 of 6

      5. The district court did not err in rejecting Gerrans’s claims of

prosecutorial misconduct. Gerrans has not identified any evidence introduced at

trial, or any statement made by the government, that was actually false. See United

States v. Zuno-Arce, 339 F.3d 886, 889 (9th Cir. 2003). The May 2013 email

showing that Sanovas’s then-CFO approved certain expenses on the corporate

credit card does not directly contradict any aspect of Lloyd Yarborough’s

testimony about his own analysis of Gerrans’s expenses. Gerrans’s evidence does

not render false the board members’ testimony that they never received Gerrans’s

existing employment agreement. The same is true of the board members’

testimony that they would not have approved the restated employment agreement

had they known about the money Gerrans had already taken. As noted above,

Chris Gerrans’s testimony regarding the storage facility altercation was supported,

not contradicted, by Swisher’s testimony. Finally, given the evidence introduced

at trial, there was nothing inappropriate about the government’s portrayal of

Gerrans, Halo, and Hartford Legend in its closing argument. Nor did the

government mislead the jury by stating that co-founder Erhan Gunday’s departure

from Sanovas did not trigger a payout for Gerrans.

      6. The district court correctly calculated the applicable Sentencing

Guidelines range. The Guidelines required the court to group the post-release

misconduct counts with the underlying wire fraud and money laundering counts
                                                                        Page 6 of 6

before determining the group offense level. See U.S.S.G. §§ 3D1.1, 3C1.1 cmt.

n.8. The court then properly applied the three-level enhancement for crimes

committed while on release to the group offense level. See U.S.S.G. § 3C1.3.

      7. For the reasons stated above, we affirm Gerrans’s convictions and

sentence. We decline to rule on his ineffective assistance of counsel claims.

      AFFIRMED.
United States of America v. Lawrence J. Gerrans, No. 20-10378              FILED
                                                                            JAN 7 2022
BAKER, Judge, concurring in part and dissenting in part:
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
       I join Parts 1, 2, 5, and 6 of the memorandum disposition. But I respectfully

dissent as to: (i) Gerrans’s ineffective assistance of counsel challenge to his

convictions under Counts 1–6 (wire fraud and money laundering) and 10–12

(contempt, witness tampering, and obstruction of justice), and (ii) Gerrans’s jury

instruction challenge to his convictions under Counts 1–6. With regard to those

charges, I would vacate Gerrans’s convictions and remand for a new trial.

       1. The majority correctly observes that ineffective assistance claims are

normally resolved through a subsequent collateral proceeding brought under

28 U.S.C. § 2255. Ante at 5 (citing United States v. Lillard, 354 F.3d 850, 856 (9th

Cir. 2003)). But this is not always necessary; in some cases, the record is sufficiently

developed that an appellate court can decide the issue on direct appeal. See United

States v. Alferahin, 433 F.3d 1148, 1160 n.6 (9th Cir. 2006). I think this is one such

case, and that both judicial economy and fairness to Gerrans support lancing this boil

now.

       Trial counsel is “typically afforded leeway in making tactical decisions

regarding trial strategy.” Reynoso v. Giurbino, 462 F.3d 1099, 1112 (9th Cir. 2006)

(citing Riley v. Payne, 352 F.3d 1313, 1324 (9th Cir. 2003)). But “counsel cannot be

said to have made a tactical decision without first procuring the information

necessary to make such a decision.” Id. (citing Riley, 352 F.3d at 1324).
                                                                           Page 2 of 8

      Here, because Gerrans’s trial counsel never bothered to interview several key

witnesses, he could not possibly have made professionally responsible decisions

regarding which witnesses to call and which evidence to introduce. According to the

declaration of Gerrans’s post-trial counsel, who reviewed the relevant records, trial

counsel never interviewed Sanovas’s CFO Farrell, whose emails established that

Gerrans’s expense reimbursements were authorized, and who calculated that the

company owed Gerrans over $700,000 in deferred compensation. Nor did Gerrans’s

trial counsel interview the attorneys at King & Spalding, who specifically advised

Gerrans that he would face steep tax penalties if he delayed in taking the money due

to him under his deferred compensation arrangement. As Gerrans’s only defense to

the wire fraud charges against him was that he thought he was entitled to the receipt

of the funds in question, trial counsel’s failure to at least interview Farrell and the

King & Spalding attorneys was inexcusable, as those witnesses might have vouched

for his defense.

      As if that weren’t bad enough, trial counsel also inexcusably failed to

interview Swisher and Huante, the two witnesses to the confrontation between

Gerrans and his brother Chris that undergirds the contempt, witness tampering, and

obstruction of justice charges. Again, these witnesses might have vouched for

Gerrans’s defense at trial, and to make a professional judgment about whether to call
                                                                        Page 3 of 8

them, counsel needed to interview them. 1

      “[C]ounsel has a duty to make reasonable investigations or to make a

reasonable decision that makes particular investigations unnecessary.” Strickland v.

Washington, 466 U.S. 668, 691 (1984). “A lawyer who fails adequately to

investigate, and to introduce into evidence, [information] that demonstrates his

client’s factual innocence, or that raises sufficient doubts as to that question to

undermine confidence in the verdict, renders deficient performance.” Reynoso, 462

F.3d at 1112 (quoting Lord v. Wood, 184 F.3d 1083, 1093 (9th Cir. 1999) (brackets

in Lord)). In that same vein, we have held that “[f]ailure to investigate possible

exculpatory witnesses can be ineffective assistance.” United States v. Mendoza, 107

F.3d 878, 1997 WL 97279, at *1 (9th Cir. Mar. 4, 1997) (citing Sanders v. Ratelle,

21 F.3d 1446, 1456–58, 1461 (9th Cir. 1994)); see also United States v. Tucker, 716

F.2d 576, 583 (9th Cir. 1983) (failure to even attempt to interview key prosecution

witnesses constitutes deficient performance).

      Here, there is simply no conceivable tactical justification for defense

counsel’s flagrant abdication of the duty to fully prepare. See Riley, 352 F.3d at

1318–19. Since the failure to interview many critical witnesses in connection with




1
  Gerrans also argues that “there is no evidence” that his trial counsel sought to
interview the Sanovas Board members, but on this record neither is there any
evidence to the contrary, and therefore I do not rely on this argument.
                                                                            Page 4 of 8

Counts 1–6 and 10–12 is so glaring,2 I do not think we need to wait for Gerrans to

develop a separate record through a 28 U.S.C. § 2255 motion. Riley, 352 F.3d at

1319–20. In my view, these “multiple deficiencies have the cumulative effect of

denying a fair trial” to Gerrans as to those counts. Ewing v. Williams, 596 F.2d 391,

396 (9th Cir. 1979).3

      2. The majority acknowledges that as to the wire fraud charges (Counts 1–5),

the intent element of the jury instruction was erroneous under United States v. Miller,

953 F.3d 1095 (9th Cir. 2020), and Shaw v. United States, 137 S. Ct. 462 (2016),

because it allowed the jury to convict if it determined that Gerrans merely meant to

“deceive” rather than “cheat.” Ante at 4. Nevertheless, the majority concludes—as




2
 Gerrans has not identified any critical witnesses that trial counsel failed to interview
in connection with Counts 7–9.
3
  Trial counsel’s abject failure to interview key witnesses standing alone warrants a
new trial in connection with Counts 1–6 and 10–12, but unfortunately for Gerrans,
his counsel dug an even deeper hole at trial by failing to put on any affirmative
defense in connection with any of the charges against him. As a result, the jury never
learned of various potentially exculpatory documents, such as the email from Farrell
authorizing the challenged reimbursements, the memorandum from Farrell outlining
the deferred compensation owed to Gerrans, the email from the King & Spalding
attorneys advising him to take the deferred compensation to avoid tax penalties, an
accounting firm’s report detailing the money owed to Gerrans, and Gerrans’s
employment agreement authorizing a loan to him to purchase a home. Nevertheless,
unlike the failure to interview critical witnesses—which seems to me patently
unreasonable in these circumstances—trial counsel’s highly suspect failure to put on
any affirmative defense is better suited for resolution in a subsequent collateral
proceeding.
                                                                          Page 5 of 8

in Miller, which involved the same Ninth Circuit pattern jury instruction 4—that this

error was rendered harmless by “another instruction requiring the jury to find that

Gerrans knowingly engaged in a scheme to defraud or obtain money or property by

dishonest means.” Ante at 4 (citing Miller, 953 F.3d at 1101–03) (emphasis added).5

And so, the majority reasons, “[t]hat second instruction ensured that the jury would

not have convicted Gerrans of wire fraud unless it found that he intentionally cheated

Sanovas of funds.” Id.

      Miller, however, relied not only on the other language in the pattern jury

instruction to find harmless error, but also on, inter alia, the jury’s conviction of

Miller on related tax fraud charges, because that conviction foreclosed “any notion

that the jury thought that Miller was guilty of deception, but not cheating.” 953 F.3d

at 1103. Here, there were no related charges (and convictions) that might be said to

establish that the jury found Gerrans guilty of cheating rather than mere deception.

Because Miller’s harmless error analysis does not apply here, we should reverse and

remand for a new trial as to Counts 1–5.6



4
 Manual of Modern Criminal Jury Instructions for the District Courts of the Ninth
Circuit § 8.124 (2019).
5
 I emphasize the disjunctive “or” in the quoted passage for the reasons explained
below.
6
 Reversal and remand for a new trial as to Counts 1–5 would also necessarily require
reversal and remand for Gerrans’s conviction under Count 6 for money laundering
                                                                           Page 6 of 8

       In any event, if Miller stands for the proposition that the majority ascribes to

it—that the quoted language renders the jury instruction’s error on the intent element

essentially per se harmless—then I respectfully submit that Miller (while binding on

us) itself is in error.

       The pattern jury instruction used both in Miller and here provided that the

defendant was charged with “wire fraud in violation of Section 1343 of Title 18 of

the United States Code,” and that for

       the defendant to be found guilty of that charge, the government must
       prove each of the following elements beyond a reasonable doubt:

       First, the defendant knowingly participated in, devised, or intended to
       devise a scheme or plan to defraud, or a scheme or plan for obtaining
       money or property by means of false or fraudulent pretenses,
       representations, or promises, or omitted facts. Deceitful statements of
       halftruths may constitute false or fraudulent representations;

       Second, the statements made or facts omitted as part of the scheme were
       material; that is, they had a natural tendency to influence, or were
       capable of influencing, a person to part with money or property;

       Third, the defendant acted with the intent to defraud, that is, the intent
       to deceive or cheat; and

       Fourth, the defendant used, or caused to be used, an interstate wire
       communication to carry out or attempt to carry out an essential part of
       the scheme.

(emphasis added).



in violation of 18 U.S.C. § 1957, as the government conceded at argument that
Gerrans’s convictions under Counts 1–5 and 6 rise and fall together.
                                                                            Page 7 of 8

      Critically, the pattern jury instruction’s first element, which contains the

language invoked by Miller and the majority—is disjunctive: “the defendant

knowingly participated in, devised, or intended to devise a scheme or plan to

defraud, or a scheme or plan for obtaining money or property by means of false or

fraudulent pretenses, representations, or promises, or omitted facts.” Although the

second part of that formulation—“a scheme or plan for obtaining money or property

by means of false or fraudulent [actions]”—necessarily implies intent to obtain

money or property via deceptive means (and thus cheat), the first part—“a scheme

or plan to defraud”—does not, because the instruction’s third element defines

“intent to defraud” as “the intent to deceive or cheat.” In short, the first part of the

disjunctive first element of the pattern jury instruction relied on by the majority to

salvage Gerrans’s wire fraud convictions necessarily incorporates the erroneous

intent standard of the instruction’s third element.

      Applied here, that means the jury might have concluded that Gerrans

“knowingly participated in, devised, or intended to devise a scheme or plan to

defraud” with the intent to “deceive” but without the intent to “cheat” Sanovas—a

standard at odds with the Supreme Court’s decision in Shaw. See 137 S. Ct. at 469

(wire fraud jury instruction was erroneous insofar as it “could be understood as

permitting the jury to find [the defendant] guilty if it found no more than that his

scheme was one to deceive the bank but not to ‘deprive’ the bank of anything of
                                                                          Page 8 of 8

value”) (emphasis in original). Thus, insofar as Miller is read as the majority does,

it conflicts with Shaw, under which “wire fraud requires the intent to deceive and

cheat—in other words, to deprive the victim of money or property by means of

deception.” Miller, 953 F.3d at 1103 (emphasis in original).

                                       * * *

      For the reasons above, I concur in part and respectfully dissent in part.